BLD-384                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-2766
                                      ___________

                      CARA PALLADINO; ISABELLE BARKER

                                            v.

  GOVERNOR OF PENNSYLVANIA; ATTORNEY GENERAL PENNSYLVANIA


                               *JAMES D. SCHNELLER,
                                                            Appellant

                          (*Pursuant to Fed. R. App. P. 12(a))
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2-13-cv-05641)
                         District Judge: Mary A. McLaughlin
                     ____________________________________

          Submitted for Possible Dismissal for Lack of Appellate Jurisdiction or
                        Pursuant to 28 U.S.C. § 1915(e)(2) or for
            Possible Summary Action Pursuant to LAR 27.4 and I.O.P. 10.6
                                  September 25, 2014

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges


                                (Filed: October 14, 2014)

                                      ___________

                                       OPINION
                                      ___________
PER CURIAM

       James D. Schneller, who is proceeding pro se and in forma pauperis, appeals from

the District Court’s April 15, 2014 order. For the reasons that follow, we will summarily

affirm the District Court’s order.

                                             I.

       In January 2014, Schneller filed a motion for leave to intervene in the above-

captioned case, which is proceeding in the United States District Court for the Eastern

District of Pennsylvania and involves a same-sex couple’s challenge to, among other

things, the Defense of Marriage Act, 28 U.S.C. § 1738C. Schneller sought to intervene in

the case, representing himself and the Philadelphia Metro Task Force (“Task Force”),

which he states is a “community organization formed to support and encourage upholding

of family values and morality in government.”1 On March 4, 2014, the District Court

denied Schneller’s request, concluding that he had not established that he was eligible to

intervene by right or permission pursuant to Rule 24(a) or (b) of the Federal Rules of

Civil Procedure. The District Court also declined to permit Schneller to proceed as

amicus curiae.




1
 In a June 17, 2014 order entered by the Clerk of this Court, Schneller was advised that a
document that he filed concerning his representation of the Task Force would be
submitted to a motions panel. At this point, we dismiss the appeal as to the Task Force
because Schneller, a non-lawyer, cannot represent that entity. See Simbraw v. United
States, 367 F.2d 373, 373 (3d Cir. 1966) (per curiam).
                                             2
       Schneller filed a timely motion to reconsider the District Court’s March 4th order,

attaching an amended application to intervene. The District Court denied Schneller’s

motion on March 24, 2014. Schneller did not appeal from this order.

       Then, on April 15, 2014, Schneller filed a motion for leave to file the same

amended application to intervene that he had attached to his motion for reconsideration.

Schneller argued that the District Court should allow him to file the amended motion to

intervene pursuant to Federal Rule of Civil Procedure 15(a), which governs the

amendment of pleadings. He also stated that “[t]he order denying intervention and the

order denying reconsideration set forth reasons that clearly could be resolved by the

improved pleading, and the amended pleading stands as a worthy and bona fide

application to intervene.”

       On April 15, 2014, the District Court denied Schneller’s motion, explaining first

that Rule 15 did not apply to his amended motion to intervene, as the motion is not

classified as a pleading under Rule 7(a) of the Federal Rules of Civil Procedure. The

District Court thus considered Schneller’s motion as seeking reconsideration of its denial

of his previous motion to reconsider. The District Court denied the motion, determining

that Schneller had not raised any reasons that would justify reconsideration of its March

24th order. See Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

       On May 15, 2014, Schneller’s notice of appeal from the District Court’s April

15th order was entered on the District Court’s docket.

                                            II.



                                             3
       Preliminarily, we agree with the District Court’s decision to treat Schneller’s

motion to file an amended motion to intervene as a motion to reconsider its March 24,

2014 order, as Rule 15(a) did not govern the motion and he clearly wanted the District

Court to reconsider its previous orders and allow him to intervene. See Ahmed v.

Dragovich, 297 F.3d 201, 208 (3d Cir. 2002) (stating that courts are free to recharacterize

a “motion to amend to match the substance of the relief requested”). Thus, we will treat

this as an appeal from the denial of Schneller’s motion to reconsider the denial of his

previous motion for reconsideration of the denial of his motion to intervene.

       We have jurisdiction to review the denial of a motion to intervene pursuant to 28

U.S.C. § 1291. See U.S. v. Alcan Aluminum, Inc., 25 F.3d 1174, 1179 (3d Cir. 1994);

U.S. v. Territory of Virgin Islands, 748 F.3d 514, 525 (3d Cir. 2014) (affirming the

District Court’s denial of a motion for permissive intervention and for intervention as of

right). However, “anyone who is involved in an action sufficiently to have a right of

appeal from its final disposition does not have an immediate right of appeal from a denial

or partial denial of intervention.” Carlough v. Amchem Prods., Inc., 5 F.3d 707, 712 (3d

Cir. 1993). Here, Schneller has no right of participation in the underlying case between

two individuals and the Governor and Attorney General of Pennsylvania, and thus no

right to appeal from the final decision in that case. Accordingly, the District Court’s




                                             4
order denying his motion for intervention, as well as its order denying his motion for

reconsideration, and motion for re-reconsideration, were immediately appealable.2

       In this case, however, our jurisdiction is limited to review of the District Court’s

April 15th order, because a second motion for reconsideration is not one of the motions

listed in Rule 4(a)(4) of the Federal Civil Rules of Procedure that tolls the time to appeal

from the initial judgment, see Turner v. Evers, 726 F.2d 112, 114 (3d Cir.1984), and the

notice of appeal was not filed within thirty days of either the initial order or the March

24, 2014 order denying Schneller’s first motion for reconsideration, see Fed. R. App. P.

4(a)(1).3

       Our review of the District Court’s denial of the subsequent motion for

reconsideration is for abuse of discretion. See Max’s Seafood Café, 176 F.3d at 673.

Motions for reconsideration are appropriate only to rectify plain errors of law or to offer

newly discovered evidence, and they may not be used to relitigate old matters or to

present evidence that could have been offered earlier. Harsco Corp. v. Zlotnicki, 779

F.2d 906, 909 (3d Cir. 1985); Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5

(2008). Schneller’s motion clearly does not meet these requirements, and we cannot say




2
 We note that our jurisdiction would not extend to the District Court’s decision denying
Schneller leave to act as amicus curiae. Boston v. Providence R.R. Stockholders Dev.
Grp. v. Smith, 333 F.2d 651, 652 (2d Cir. 1964).
3
  We note that Schneller’s notice of appeal stated that he was appealing from the District Court’s
April 15, 2014 order and all “related interlocutory orders.” We will construe Schneller’s notice
of appeal liberally and assume that he is seeking our review of the District Court’s initial order
denying his motion to intervene and the order denying his motion for reconsideration. See Higgs
v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
                                                5
that the District Court erred in declining to reconsider its original order denying

reconsideration of Schneller’s motion to intervene.

       Finding no substantial question raised by this appeal, we will summarily affirm the

April 15, 2014 order of the District Court. 3d Cir. LAR 27.4 and I.O.P. 10.6. Further,

Schneller’s pending motions are denied.




                                              6